Exhibit 10.34

FIRST AMENDMENT OF THE VISA EXCESS RETIREMENT BENEFIT PLAN

(As Amended and Restated effective as of January 1, 2008)

WHEREAS, the Visa Pension Benefits Committee has previously authorized certain
changes to the Visa Retirement Plan (Pre-2002 Component) (the “Pre-2002 Plan”);
and

WHEREAS, it is necessary to amend the Visa Excess Retirement Benefit Plan (as
amended and restated effective January 1, 2008) (the “Excess Plan”) to reflect
such changes to the Pre-2002 Plan; and

WHEREAS, the Visa Pension Benefits Committee has the authority to adopt this
amendment pursuant to Section 8 of the Excess Plan.

NOW, THEREFORE, effective as of January 1, 2011, the Excess Plan shall be
amended as follows:

1.      The second and third sentences of subparagraph (A) of Paragraph 3(a)
Participant in the Pre-2002 Plan Only shall be deleted in their entirety.

2.      The first four sentences of subparagraph (B) of Paragraph 3(a)
Participant in the Pre-2002 Plan Only shall be amended to read in full as
follows:

(B)        The Retirement Income which would have been payable to such
Participant or his Beneficiary under the Pre-2002 Plan (without regard to
Appendix A) if the limitations imposed by Sections 401(a)(17) and 415 of the
Code did not apply and if the benefit formula of 46.25% of the Participant’s
Final Average Earnings were replaced with the benefit formula of 50% of the
Participant’s Final Average Earnings less 50% of his social security amount,
plus if the Participant retires on his Early Retirement Date and begins
receiving Retirement Income for the rest of his life, the Participant’s
“temporary social security supplement.”

3.      The second sentence of subparagraph (A) of Paragraph 3(b) Participant in
the 2002 Plan Only shall be deleted in its entirety.

4.      The second and third sentences of subparagraph (A) of Paragraph 3(c)
Participant in the Cash Balance Plan Only shall be deleted in their entirety.

5.      The last paragraph of Attachment A to Section 3(a)(B) of the Visa Excess
Retirement Benefit Plan shall be amended to read in full as follows:

“Temporary social security supplement” means an additional monthly supplement
commencing on a Participant’s elected payment date and terminating on the
earlier of his Normal Retirement Date or his date of death. The temporary social
security supplement is the product of (a) times (b) where:

(a) is  1/2 of his social security amount; and

 

1



--------------------------------------------------------------------------------

(b) is the ratio of the Participant’s actual completed years and months of
Benefit Service to 25 years, but in no event greater than 1. Notwithstanding the
previous sentence, for a Participant who becomes eligible after December 31,
2010 to elect an Early Retirement Date (regardless of whether he terminates
Employment by such date), (b) is the ratio of the Participant’s actual completed
years and months of Benefit Service to the greater of (i) the Benefit Service
the Participant would have completed had his Employment continued until his
Normal Retirement Date (without regard to the cessation of Benefit Service
crediting under the Retirement Plan after December 31, 2010) or (ii) 25 years.

To evidence the adoption of this First Amendment of the Excess Plan effective as
of January 1, 2011, this document has been executed on behalf of the Visa
Pension Benefits Committee by an authorized member thereof.

 

  

Visa Pension Benefits Committee

 

Dated: April 22, 2010    By: /s/ Rick Leweke                          

 

2